Title: From George Washington to Brigadier General James Mitchell Varnum, 15 November 1777
From: Washington, George
To: Varnum, James Mitchell



Sir,
Head Quarters [Whitemarsh, Pa.] 15th November 1777.

I have received your Letter of yesterday inclosing the opinion of Major Thayer the present Commandant at Fort Miflin respecting the defence of that Post—and am happy to find that he and Major Fleury coincide in their Sentiments as to the practicability of maintaining it, in spite of the Enemys Land and floating Batteries—Their Perseverance however may expose them to falling a Sacrifice in case of a Storm, unless the necessary materials be furnished them from your side of the

River for repairing the daily Destruction caused by the Enemys Cannon—there should be a never failing Supply of Fascines & Palisades—as many large Gabions as time will permit should be made and sent—and a quantity of Earth which may be loaded in bulk in flats or other boats that may be at hand—perhaps it would be most prudent to send over whenever the weather permits large Stocks of such indispensible Articles as are above enumerated and Fire wood for the Garrison—To prevent their suffering in case of high winds which cut off the intercourse by boats—as their 32 pounder is said to annoy the Enemy very much, it should not be deficient in proper Amunition—you will likewise order such Artificers as you can spare, to repair the damaged Gun Carriages; and send the Tools such as Spades and Axes that may be wanted by the Fatigue Parties.
Mr Fleury seems anxious to retain the Cannon on the Island—I cannot at this distance determine the propriety of this, which must depend intirely upon the State of the works and the prospect of reestablishing some essential Parts of them—Your Visit to the Island will enable you to speak decisively upon this and other matters of importance.
General Greene in a Letter received from him this morning informs me that the Enemy are attempting to get a Frigate thro’ the Channel between Hog Island and Province Island—This passage may be render’d impassable for Vessels of a respectable Size by sinking a hulk there or throwing some other obstruction in the way—it will be proper therefore that you should have a conference with the Commodore on this subject immediately and consult with him upon the best means of frustrating the Enemys designs.
With respect to the Enterprise upon Province Island which I recommended in my last—I must observe that tho my expressions gave it a great Latitude and that I proposed the ruin of the Enemys works as part of the end in view—yet I should be content if nothing more could be effected—to have only the Cannon of their Batteries or any part of them spiked up—a resolute body of Volunteers and picked men I still think might be employed with Success in this Undertaking—and tho the time gained by us and the Embarrassment occasioned the Enemy would not be so considerable as in the other case—yet it appears to me to be an attempt worth making—especially as by the means of Surprise, the Service might be done, before the Party could be opposed in force—and at all events the Retreat is easy. I am Sir Your most obedt Servt

Go: Washington


P.S. General Greene in his Letter calls the Channel in question, the New Channel; you will be best able to determine which he means—I

am in doubt whether it be that between Province Island and Hog Island—or that between the little Island opposite red-bank, & the main.


G. W——n.
